DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-9, 11, 13-14 are rejected in the Instant Application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim 14, lacks antecedent basis for "the apparatus of as claimed in claim 1". Examiner for the purposes of examination interprets the claim to be a dependent of claim 7. 
Claims 6, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "minimizing" in claims 6, and 14 is a relative term which renders the claim indefinite.  The term "minimizing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests defining the term minimizing to a degree in which a scope can be rendered.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


	

Status of claims
Claims 1-9, 11-14 are pending in the instant application
Claims 1-9, 11-14 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are not persuasive, see examiners response to arguments below. 

Examiners note: Examiner would like to highlight that the claims simply provide indicators (Data), obtain data, compare the data, detect an anomaly, obtain estimated data, and then detect an anomaly. The claim limitations simply collect data and ‘detect’ anomaly, nothing is done with the anomaly and no mention is made in the independent claims as to what the claims intend to do with the comparisons and ‘detected’ anomalies. Examiner requested the applicant in the attached interview to move up the limitations of claim 2 into each of the independent claims to clarify what the purpose of the invention is. 

Applicants arguments:
A) Finnish examiners interpretation
B) Kvernik does not disclose what the examiner says is disclosed. 
C) There is never a location in Kvernik where the compressed representation of the time services of KPIs are compared with anything, instead the compressed representation is decompressed before any comparison is made…Even if this obtains npis from nms, this still does not disclose or imply comparisons between CPs and obtaining KPIs using CPs 
Examiners response:
A) Examiner respects the interpretation of the claims by the Finnish examiner and would like to point out that is exactly what it is – an interpretation. Examiner reviewed the claims in their own merit and interpreted as highlighted below, the office provides the duty for the examiner to interpret in light of the specification the claims in their broadest reasonable interpretation. 
B and C)  Examiner respectfully reviewed and disagrees with the applicants narrowed arguments. Applicant intends to apply a grouped representative of the claims citing 1a, 1b, 2a, 2b and 1a is compared with 1b and 2a is compared with 2b, etc. Examiner reviewed his rejection and maintains that Kvernik teaches the obtaining and comparing. As can be seen in figures 4a and 4b values are obtained in the ‘assemble values’ step then further comparisons are made at the ‘calculate error’ and the analysis or detection is made at the analysis step 470. Kvernik further classifies the anomalies for future for further training purposes see 0099. Examiner would like the applicant to clarify the type of data obtained and compared if they would like the examiner to take a narrowed approach. However as it stands, examiner maintains his rejection. 

Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Foreign Patent application filed in Finland (FI20206323) filed 12/17/2020a.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2021, 12/13/2021, 06/23/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kvernvik et al. (US20190334784A1) hereinafter Kvernvik in view of Zhang et al. (US20210184960A1) hereinafter Zhang.


Regarding claims 1, 7: Kvernvik teaches a method for anomaly detection in a network, using an autoencoder comprising an encoder and a decoder (abstract see  method further comprises encoding the time series to generate a compressed representation of the time series, decoding the compressed representation of the time series to reconstruct the time series, calculating a reconstruction error between the time series and the reconstructed time series, and analysing the reconstruction error to determine if the assembled performance parameter values indicate an anomalous behaviour during the time window), the method comprising: 
providing the decoder with network configuration parameters used to obtain calculated network performance indicators (¶0006 see  method comprises assembling values observed for a network performance parameter over a time window, constructing a time series by associating each performance parameter value with a representation of a time at which the value was observed and encoding the time series to generate a compressed representation of the time series  ¶0062 see method then comprises in step 140 decoding the compressed representation of the time series to reconstruct the time series | Fig 2), 
obtaining reconstructed network performance indicators from the decoder based on the network configuration parameters (¶0077 see step may also be performed by an autoencoder, and specifically by the decoder unit of an autoencoder. The method then comprises calculating a reconstruction error between the time series and the reconstructed time series in step 450.), 
comparing the reconstructed network performance indicators with the calculated network performance indicators (¶0087 see method 400 then proceeds to step 470 and analyses the reconstruction error to determine if the assembled performance parameter values indicate an anomalous behaviour in the network during the time window. This step is illustrated in detail in FIG. 4d . Referring to FIG. 4d , in a first step 471, the calculated combined reconstruction error, or anomaly metric, may be compared to a profile for normal behaviour of the combined reconstruction error or anomaly metric established in step 460), 
detecting an anomaly when observing a deviation between the reconstructed network performance indicators and the calculated network performance indicators (¶0087 see the combined reconstruction error or anomaly metric is outside the normal profile, then an anomalous behaviour is reflected in the observed parameter values for the time window, and further analysis is conducted to identify whether the anomalous behaviour is related to one or more individual performance parameters or to a combination of performance parameters…  If at least one of the individual performance parameter reconstruction errors or anomaly metrics is found to be outside the normal profile for that parameter in step 475, then a determination is made at step 476 that the anomalous behaviour is related to that or those performance parameters having a reconstruction error or anomaly metric outside the normal profile.), 
detecting that the anomaly is related to the network configuration parameters when observing a deviation between the estimated network configuration parameters and the network configuration parameters used to obtain the calculated network performance indicators (¶0087 see  step 470 and analyses the reconstruction error to determine if the assembled performance parameter values indicate an anomalous behaviour in the network during the time window. This step is illustrated in detail in FIG. 4d . Referring to FIG. 4d , in a first step 471, the calculated combined reconstruction error, or anomaly metric, may be compared to a profile for normal behaviour of the combined reconstruction error or anomaly metric established in step 460. At step 472, a check is made as to whether the combined reconstruction error or anomaly metric is outside the normal profile).
Kvernvik teaches training data however does not explicitly teach obtaining estimated network configuration parameters from the encoder based on the calculated network performance indicators 
Zhang however in the same field of computer networking teaches obtaining estimated network configuration parameters from the encoder based on the calculated network performance indicators (¶0053 see The model-based mapping unit 104 is configured to map the received plurality of network measurements nm via the machine-trained anomaly detection model 106 and in dependence on the at least one network performance indicator npi to the anomaly indicator ai. The machine-trained anomaly detection model 106 comprises an autoencoder [model is interpreted as the estimated configuration parameter which the traffic needs to meet])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the anomaly detection of Kvernvik and the teachings of Zhang for utilizing a classification model for estimated configuration to combine the teachings such that Kvernvik utilizes the model as part of its machine learning process. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce the burden on the user of manually creating models and estimated parameters. 
Regarding claim 7: Kvernvik further teaches an apparatus for anomaly detection in a network, using an autoencoder comprising an encoder and a decoder, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, the at least one memory and the computer program code (Kvernvik ¶0044-45 see The apparatus comprises a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operative to assemble values observed for a network performance parameter over a time window)
Regarding claims 2, 8: The already combined references teach method as claimed in claim 1, comprising: 
detecting that a given network configuration parameter is causing the anomaly when observing a deviation between the estimated network configuration parameter and the network configuration parameters used to obtain the calculated network performance indicators for the given network configuration parameter (Kvernvik ¶0062 see reconstruction error to determine if the assembled performance parameter values indicate an anomalous behaviour during the time window),
selecting a preferred value for the given network configuration parameter to optimize network performance (Kvernvik ¶0078 see The parameters adjusted may be weighting factors applied in the decoding of the compressed representation. With each adjustment of parameters, the intent is to reduce the reconstruction error until the error threshold is reached, indicating that the reconstruction error has been reduced to an acceptable magnitude.),
changing the network configuration parameters based on the preferred value (Kvernvik ¶0078 se , parameters used in the encoding and/or decoding are adjusted so as to improve the accuracy of the reconstruction. The parameters adjusted may be weighting factors applied in the decoding of the compressed representation. With each adjustment of parameters, the intent is to reduce the reconstruction error until the error threshold is reached, indicating that the reconstruction error has been reduced to an acceptable magnitude).
Regarding claims 3, 11: The already combined references teach the method as claimed in claim 2 wherein selecting a preferred value for the given network configuration parameter comprises:
retrieving a plurality of candidate values for the given network configuration parameter (Kvernvik ¶0041 see  the anomalous behaviour may be classified using either or both of a machine learning process or manual classification by a network operator. According to some examples of the present disclosure, a broadest classification may comprise distinguishing between true and false anomalous behaviours, with true anomalous behaviours being further investigated, and false anomalous behaviours being used to train the ANN conducting the encoding, decoding and error calculation steps such that the false anomalous behaviour is learned by the ANN and correctly identified in future),
predicting the network performance for the candidate values through machine learning (Kvernvik ¶0099 see manual intervention may be used to provide labelled training data to train a machine learning model to operate as an automatic anomaly classifier 700. Once the automatic anomaly classifier has been trained, then further manual intervention may only be required when a new anomaly type is identified which does not conform to the labelled training data.),
selecting the candidate value with the best network performance prediction (Kvernvik ¶0019 see generate a compressed representation of the time series, decoding the compressed representation of the time series to reconstruct the time series, and calculating a reconstruction error between the time series and the reconstructed time series may be performed by an autoencoder, which may comprise an ANN. [values are selected based on the neural network analysis of the time series for the parameters]).
Regarding claims 4, 12: The already combined references teach the method as claimed in claim 1, for use in a system comprising a user equipment and a base station, wherein the base station is configured with the network configuration parameters and the network performance indicators are measured at the user equipment or at the base station (Kvernvik ¶0101-102 and Figs 9-10 see The methods of the present disclosure may be conducted in an apparatus for analysing performance of a telecommunications network. FIG. 9 illustrates an example apparatus 900 which may implement the methods 100, 400 for example on receipt of suitable instructions from a computer program. Referring to FIG. 9, the apparatus 900 comprises a processor 901 and a memory 902. The memory 902 contains instructions executable by the processor 901 such that the apparatus 900 is operative to conduct some or all of the steps of the methods 100 and/or 400. FIG. 10 illustrates an alternative example apparatus 1000, which may implement the methods 100, 400, for example on receipt of suitable instructions from a computer program. It will be appreciated that the units illustrated in FIG. 10 may be realised in any appropriate combination of hardware and/or software. For example, the units may comprise one or more processors and one or more memories containing instructions executable by the one or more processors. The units may be integrated to any degree. [Apparatus of claim 9 is interpreted to be a user device and apparatus of claim 10 is interpreted to be a base station as highlighted in 101-102]).
Regarding claims 5, 13: The already combined references teach the method as claimed in claim 1 wherein the network configuration parameters are test configuration parameters or post-deployment configuration parameters (Kvernvik ¶0063 see The training data used for this learning phase may enable the method to establish normal behaviour patterns for the network, so assisting with the final analysis step 170 during operation of the method).
Regarding claims 6, 14: The already combined references teach the method as claimed in claim 1, wherein the autoencoder is trained to estimate network configuration parameters from network performance indicators and reconstruct network performance indicators from the estimated network configuration parameters (Kvernvik ¶0064 see 150 a reconstruction error between the time series and the reconstructed time series may be performed by an Artificial Neural Network (ANN). The ANN may in some examples be comprised within an autoencoder.), by minimizing: 
a first error between the network performance indicators and the reconstructed network performance indicators (¶0065 see After the training phase, an abnormally high reconstruction error occurs when the decoder is unable to accurately reconstruct the input signal. This is indicative of an input signal that does not follow the normal pattern or structure followed by the input signal from the training phase, and thus a potential anomaly in the data.), and 
a second error between the network configuration parameters and the estimated network configuration parameters (¶0024 see refining parameters used in the decoding step to minimise the calculated reconstruction error).
Regarding claim 9: The combined references teach the computer program product comprising a non-transitory medium including a set of instructions which, when executed on an apparatus, is configured to cause the apparatus to carry out the method as claimed in claim 1 (see claim 1 rejection above, further see Kvernvik ¶0044 provided a computer program product comprising non transitory computer readable media having stored thereon a computer program according to a preceding aspect of the disclosure).
10. (Cancelled)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449